Per Curiam. We think this case was correctly decided. The execution was substantially formal, but the defendant in attachment had, at the time, no such interest in the wheat as tenant in common, or otherwise, as could be levied upon. Alwood v, Ruckman, 21 Ill. 200; Dixon v. Niccols, 39 Ill. 372; Sargent v. Courrier, 66 Ill. 245. The rent wheat was to be delivered to the landlord when threshed, in the granary — and until so set apart for him the landlord had no specific part — so the levy and sale were unauthorized and void. But when the grain was threshed a portion was set apart as the landlord’s, and was improperly delivered to the agent of Iloob. This may he treated by the landlord as a segregation of his share, and he may recover its value in this action. Judgment affirmed.